Title: To Thomas Jefferson from Theophilus Harris, 1 October 1807
From: Harris, Theophilus
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Octr. 1st. 1807
                        
                        Presuming more from my attachment to the Republican cause, and my anxiety to serve a very deserving
                            character, than from any claims of acquaintance ariseing from any intercourse which I had the honour of when at
                            Washington, I take the liberty of addressing you a few lines respecting the office of collector of this Port. I understand
                            Genl. Mulenburgh is no more; I presume not Sir to say who ought to fill his place. on this as well as former occasions, I
                            have full confidence in the Executive, and I am sure I shall be pardoned the present intrusion. Among the different characters that will doubtless be brought to your view, I beg leave to draw your
                            attention to Dr. John Porter, a member of Congress from this District; I need not inform you that he has been an
                            undeviating republican in the worst of times, he is a man much esteemed and universally respected; he has a large family,
                            and is dependent for their support upon a very limited practice His talents in his profession have never been doubted but
                            his firm and uniform opposition to the designing and dangerous views of federalists on the one hand, and Demagogues and
                            faction on the other, has considerably stood in the way of his practice; still his virtue has been unshaken and his
                            support of principle without intermission. He has on different occasions served the republican cause to the injury of his
                            private interests, and his standing amongst as a party is elevated and influential; and if I may be pardoned for intruding
                            an opinion upon the present occasion I will add, that I know of no character in the State whose appointment to the office
                            of Collector of this Port will give more real satisfaction, more materially serve the republican interest upon correct
                            principles, more tend to Check the violence of faction, more contribute to the election of Mr Snyder for our next
                            Governor, which with a few exceptions, we have much at heart; that will do more service to a very amiable and worthy
                            family and be a more popular act with the people at large, than that of Dr. John Porter.
                        with my best wishes for your happiness I beg leave to tender you the consideration of my high respect and
                            esteem and to assure you that I feel a pleasure in subscribing myself
                        Sir, your warm admirer and obedt Servt.
                        
                            Theophilus Harris
                            
                        
                    